Exhibit 10.2

EXECUTION VERSION

Promissory Note

 

$130,000,000.00    September 28, 2018

For value received, PHI, Inc., a Louisiana corporation (“Borrower”), promises to
pay to the order of Thirty Two, L.L.C., a Nevada limited liability company
(“Lender”), at its address of 4655 Sweetwater, Suite 300, Sugarland, Texas
77479, a term loan in the principal amount of ONE HUNDRED THIRTY MILLION AND
NO/100 DOLLARS ($130,000,000.00) together with interest thereon in accordance
with the terms set forth in this Promissory Note (this “Note”).

The terms and conditions of that certain Loan Agreement dated as of the date
hereof (as amended, supplemented, restated or otherwise modified from time to
time, the “Loan Agreement”), by and among Borrower, PHI Air Medical, L.L.C., and
PHI Tech Services, Inc., as Subsidiary Guarantors, and Lender are incorporated
herein by reference and are a part of the terms and conditions of this Note.
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Loan Agreement.

REPAYMENT: The principal amount shall be due at maturity, with all accrued but
unpaid interest, payable quarterly in arrears on March 31, June 30, September 30
and December 31 of each year, with the first interest payment being due on
December 31, 2018, and the final payment of all principal and accrued but unpaid
interest due on September 28, 2020.

INTEREST: Interest shall accrue on the outstanding principal amount at the rate
per annum equal to six percent (6%) in accordance with the terms of the Loan
Agreement. All interest shall be computed on the basis of the actual number of
days elapsed over a 360-day year comprised of twelve 30-day months.

DEFAULT RATE: After maturity, whether that maturity results from acceleration or
otherwise, and after the declaration of a Default, interest shall, to the extent
permitted by law, accrue at the Default Rate. Additionally, upon the occurrence
of any Event of Default (and from and after the date of such occurrence) and
following the declaration of a Default, interest shall, to the extent permitted
by law, accrue at the Default Rate. The “Default Rate” shall be two percent (2%)
per annum in excess of the interest rate otherwise payable under this Note and
in no event more than allowed by applicable law.

Borrower and each Subsidiary Guarantor waive presentment for payment, demand,
notice of dishonor, protest, pleas of discussion and division and are bound
jointly, severally and solidarily for the full and timely payment of this Note
in accordance with its terms.

If the proceeds of any collateral for this Note are insufficient to pay this
Note in full, Borrower shall remain fully obligated for any deficiency. Borrower
and each Subsidiary Guarantor releases Lender from any obligation to collect any
proceeds of or preserve any of Borrower’s and each Subsidiary Guarantor’s
rights, including, without limitation, rights against prior parties, in any
collateral in which Lender possesses a security interest. Any responsibility of
Lender with respect to any collateral in which Lender possesses a security
interest, whether arising contractually or as a matter of law, is hereby
expressly waived.

If any of the following events shall occur (each such event being referred to
herein as an “Event of Default”): (a) the non-payment of any principal on this
Note on the date when due; (b) the non-payment of any interest on this Note on
the date when due for a period of fifteen (15) days after Lender has mailed
written notice of such to Borrower; (c) the occurrence and continuance of any
Default as defined in the Loan Agreement; or (d) any discontinuance or
termination of any guaranty of all or any portion of this Note by any Subsidiary
Guarantor; then, at the option of Lender, the full amount of this Note and all
other obligations and liabilities, direct or contingent, of Obligor to Lender
shall be immediately due and payable without notice or demand except as required
under the Loan Agreement.



--------------------------------------------------------------------------------

Without releasing or affecting any of its rights, Lender may, one or more times,
in its sole discretion, without notice to or the consent of any third party or
Subsidiary Guarantor, take any one or more of the following actions:
(a) release, renew or modify the obligations of Borrower or any Subsidiary
Guarantor; (b) release, exchange, modify, or surrender in whole or in part
Lender’s rights with respect to any collateral for this Note; (c) modify or
alter the term, interest rate or due date of any payment of this Note; or
(d) grant any postponements, compromises, indulgences, waivers, surrenders or
discharges or modify the terms of its agreements with Borrower or any Subsidiary
Guarantor.

Borrower may prepay any principal on this Note in whole or in part and any
prepayments made on this Note shall be applied to the principal payment(s) due
on this Note in the inverse order of their maturity. Each advance under this
Note and each payment on this Note shall be evidenced by entries in Lender’s
internal records, which shall be prima facie evidence of (a) the amount of
principal and interest owing on this Note from time to time; (b) the amount of
each advance made to Borrower under this Note; and (c) the amount of each
principal and/or interest payment received by Lender on this Note. The failure
of Lender to make an accurate entry of advances and payments shall not limit or
otherwise affect the obligation of Borrower to repay funds actually advanced by
Lender hereunder. Borrower agrees to pay the reasonable fees and costs of any
attorney-at-law employed by Lender to recover sums owed or to protect Lender’s
interests with regard to this Note. Borrower further agrees to pay any and all
charges, fees, costs and/or taxes levied or assessed against Lender in
connection with this Note or against any collateral provided for this Note. If
any payment on this Note is eleven (11) days or more late, Borrower agrees to
pay to the Lender, in addition to the amount otherwise due hereunder, a
delinquency charge of 5.00% of the unpaid amount of such payment, or $15.00,
whichever is greater. Late charges will not be assessed following declaration of
default and acceleration of maturity of this Note. In the event that any payment
under this Note by check or preauthorized charge is later dishonored or returned
to Lender unpaid due to nonsufficient funds, Borrower agrees to pay Lender an
additional NSF check charge equal to $15.00.

The provisions of this Note may not be waived or modified except in writing,
signed by Lender and Borrower. No failure or delay of Lender in exercising its
rights shall be construed as a waiver. If any provision of this Note shall be
held to be legally invalid or unenforceable by any court of competent
jurisdiction, all remaining provisions of this Note shall remain in full force
and effect. This Note shall be governed by the internal laws of the State of
Louisiana.

THIS NOTE, THE LOAN AGREEMENT AND ALL OTHER LOAN DOCUMENTS EMBODY THE FINAL,
ENTIRE AGREEMENT OF BORROWER AND LENDER AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY ANY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR A SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF BORROWER AND LENDER. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE BORROWER AND LENDER. IN THE EVENT OF ACTUAL CONFLICT IN
THE TERMS AND PROVISIONS OF THIS NOTE AND THE LOAN AGREEMENT, THE TERMS AND
PROVISIONS OF THE LOAN AGREEMENT WILL CONTROL.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

BORROWER:

 

PHI, INC.

By:   /s/ Trudy P. McConnaughhay

Name:   Trudy P. McConnaughhay Title:   Chief Financial Officer, Treasurer
and Secretary

 

Signature Page to Promissory Note